         Case 2:19-cv-12655-JCZ-MBN Document 25 Filed 02/23/20 Page 1 of 12



                               UNITED STATES DISTRICT COURT

                              EASTERN DISTRICT OF LOUISIANA

    PETER K HANSCHE                          ECF CASE

    Plaintiff,

    v.

                                             No.: 2:19-cv-12655-JCZ-MBN

    CITY OF NEW ORLEANS and                  JURY TRIAL REQUESTED

    Lt. JIMMIE L. TURNER

     Defendants.




                   PLAINTIFF’S MEMORANDUM OF LAW OPPOSING
                 DEFENDANT JIMMIE TURNER’S MOTION TO DISMISS

          Plaintiff, Sergeant Peter Hansche (“Plaintiff”) submits this memorandum of law

opposing Defendant, Jimmie Turner’s (“Turner”) Motion to Dismiss For Failure to State

a Claim pursuant to Fed. R. Civ. P. 12(b)(6)


                                     FACTUAL​ ​BACKGROUND


          Plaintiff’s Fifth Cause of Action sued Lt. Jimmie Turner indvidiually for two

delictual actions of civil sexual assault1. The Complaint describes with specificity two

instances. First in September, 2016, where Lt. Jimme Turner intentionally assaulted



1
    R. Doc. 1 Complaint ​¶   83-86

                                           1 of 12
      Case 2:19-cv-12655-JCZ-MBN Document 25 Filed 02/23/20 Page 2 of 12



Sgt. Hansche by coming up from behind Sgt. Hansche and embracing him so that the

front of his groin area would touch the buttocks of Sgt. Hansche without his consent.2


        And a second incident in October, 2016, when Jimmie Turner kissed Sgt.

Hansche on the top of his head without his consent in front of many witnesses.3 The suit

was filed September 17, 2019 and the earliest sexual assault incident happened “late

September,2016”4 which is less than three years. These actions took place less than 3

years of the filing of the suit as set forth in Louisiana Civil Code 3496.2 and are not

prescribed5.


        Further, Defendant Turner lacks the capacity and/or right to move to dismiss

counts which are not directed at him individually, but rather the City of New

Orleans-who has not filed a Motion to Dismiss. But regardless, Plaintiff pled plausible

and detailed facts regarding the severe and hostile work environment in his Complaint

against the City of New Orleans as set forth in Counts 1-4.


        Defendant Turner mentions only the two assault incidents in his motion when

arguing whether the NOPD Homicide Unit had a hostile or abusive work environment.

However, paragraph 1 of the Complaint contains a summary of specific acts described in




2
  R. Doc. 1 Complaint ​¶ 83-86
3
  Id.
4
  R. Doc. 1 Complaint ​¶ 20
5
  Louisiana Civil Code Article 3496.2-​ A delictual action against a person for any act of sexual assault, as
defined in R.S. 46:2184, is subject to a liberative prescription of three years. Further R.S. 46:2184 defines
sexual assault as “ For purposes of this Chapter, "sexual assault" means any nonconsensual sexual contact
including but not limited to any act provided in R.S. 15:541(24) or obscenity (R.S. 14:106).”​ L


                                                  2 of 12
     Case 2:19-cv-12655-JCZ-MBN Document 25 Filed 02/23/20 Page 3 of 12



detail throughout the Complaint which support allegations that the NOPD Homicide

Unit had a severe, pervasive, and hostile work environment.


The summary in paragraph 1 of the Complaint states as follows:


       The illegal conduct includes but is not limited to:

·      Repeatedly calling Plaintiff names insinuating that he and his associates were
homosexuals and/or were engaged in homosexual relationships.

·        Repeated remarks implying two male friends in the unit were gay lovers
(romantically involved), including asking which of them was “the big spoon” and “the
little spoon” and asking one man if he was “pregnant for” Plaintiff.

·    Massaging a male detective’s shoulders while making suggestive remarks about
taking a ride on a detective’s motorcycle.

·     Persistently initiating physical contact with Plaintiff including kissing Plaintiff,
grabbing and embracing the Plaintiff from the rear in clear view of detectives and
supervisors in the Homicide Unit.

·     Repeated instances of name-calling including referring to Plaintiff as a "cracker"
and stating to other white males that all “white people look the same.”

·     Allowing Lt. Jimmie Turner to keep squads racially segregated by assigning
black detectives to work with only blacks except for one that Lt. Turner called “the
token” and ostracizing that group from other detectives.

·      Taking no action: (a) against a male supervisor who openly verbally harassed
several male detectives and has stated that he was showering and “thinking” of them
while touching his genitals and (b) allowing racial segregation and racial favoritism in
promotions to go unchecked for years at the Homicide Unit and (c) allowing kissing
and embracing right in front of the entire Homicide Unit without any consequence to
Lt. Turner.

·    Retaliating against, restricting time off, forcing employees to take leave without
pay when they have annual leave, assigning less favorable work, over-assigning work,



                                          3 of 12
      Case 2:19-cv-12655-JCZ-MBN Document 25 Filed 02/23/20 Page 4 of 12



and failing to promote individuals who did not condone or go along with Lieutenant
Jimmie Turner’s sexual and racial misconduct.


       Contrary to Defendant Turner’s assertions, these acts are not merely two

incidents regarding sexual harassment, but part of a larger timeline of incidents that

occurred during Plaintiff’s employment. Thus, Defendant’s analysis fails for the reasons

set forth in the Legal Argument below.




                                   LEGAL ARGUMENT

Standard of Review

       To survive a Rule 12(b)(6) motion to dismiss, a plaintiff must plead enough facts

“to state a claim,to relief that is plausible on its face.” ​Ashcroft v. Iqbal​, 129 S.Ct. 1937,

1949 (2009) (quoting Bell Atl. Corp. v. Twombly​, 550 U.S. 544, 547 (2007)). A claim is

“plausible on its face” when the pleaded facts allow the court to “draw the reasonable

inference that the defendant is liable for the misconduct alleged.” ​Id.


       A court must accept the complaint’s factual allegations as true and must “draw all

reasonable inferences in the plaintiff’s favor.” Lormand v. U.S. Unwired, Inc.​, 565 F.3d

228, 232 (5th Cir.2009). To be legally sufficient, a complaint must establish more than a

“sheer possibility” that the plaintiff’s claims are true.​ Id.


       The complaint must contain enough factual allegations to raise a reasonable

expectation that discovery will reveal evidence of each element of the plaintiffs' claim.

Lormand​, 565 F.3d at 255–57. In considering a motion to dismiss for failure to state a



                                             4 of 12
      Case 2:19-cv-12655-JCZ-MBN Document 25 Filed 02/23/20 Page 5 of 12



claim, a court considers only the contents of the pleadings, including their attachments.

Collins v. Morgan StanleyDeanWitter​, 224 F.3d 496, 498 (5th Cir.2000).


Claims of Sexual Harassment and Hostile Work Environment Are Sufficiently Pled

         Defendant Turner argues that two incidents of civil sexual assault do not rise to

an actionable level under Title VII because “on its face does not suggest a sexual

encounter nor it being related to or based upon sex.6”


         Plaintiff alleges his buttocks were touched by Defendant Turner’s groin and that

he was kissed7. Sexual harassment does not need to be motivated by actual sexual desire

and humiliation, based on gender stereotyping meant to separate those who are deemed

less manly from the rest is actionable. See ​Oncale v. Sundowner Offshore Services, 523

U.S. 75 (1998) and ​EEOC v. Boh Bros. Const. Co., 731 F.3d 444, 453 (5th Cir.2013) (en

banc).


         Every allegation in paragraph 1, 18, and 19 of the Complaint describes how

Plaintiff was humiliated and constantly subjected to remarks by Defendant Turner

about having sexual relationships with other co-workers while at work. ​Lt. Turner

would accuse Plaintiff and Sgt. Marc Amos (among            others)   of having a sexual

relationship and would ask them questions like, ‘who was the big spoon’ and ‘who was

the little spoon.’8 Lt. Turner would use pejorative language insinuating that Plaintiff

and Sgt. Marc Amos or Detective Thomas Ripp were in a romantic relationship in order


6
  ​Motion to Dismiss R. Doc 24-2 pg 8
7
  R. Doc. 1 ​Complaint ¶83-86
8
  R. Doc. 1 ​Complaint ¶18



                                          5 of 12
       Case 2:19-cv-12655-JCZ-MBN Document 25 Filed 02/23/20 Page 6 of 12



to embarrass Plaintiff and demonstrate dominance over his subordinate.9 Any person

who befriended Plaintiff was accused of being in a homosexual relationship with

Plaintiff. These comments were open and obvious and overheard by many individuals in

the Homicide Unit.10


        Not only was there sexual touching but verbal sexual comments about Plaintiff’s

sex life as well. Contrary to the Defendant’s assertion, it is irrelevant as to whether

Jimmie Turner actually wanted to have a sexual relationship with Plaintiff or not.


        Defendant Turner also argues that the sexual harassment did not affect a term,

condition, or priviledge of employment and then recites the criteria for a hostile work

enviroment including various cases where the encounters were one short incident or

non-pervasive conduct11.


        The Complaint describes encounters with Defendant Turner that were far more

egregious then one short incident or non-pervasive conduct Defendant argues. ​Plaintiff

describes frequent and constant encounters throughout his employment since 2014 in

addition to the physical non consensual acts by Defendant Turner, wherein Defendant

Turner questioned Plaintiff on “who was big spoon and who was little spoon” implying

frequently that Plaintiff had a romantic homosexual relationship with a co-worker12.




9
   ​R. Doc. 1 Complaint 19
10
     R. Doc. 1 ​Complaint 19
11
    ​Motion to Dismiss R. Doc. 24-1 pg. 8.
12
     R. Doc. 1 Complaint 18-19


                                             6 of 12
         Case 2:19-cv-12655-JCZ-MBN Document 25 Filed 02/23/20 Page 7 of 12



           ​Defendant Turner also stated that Det. Brueggeman was a “good looking man”

and that he would have been there earlier but he was in the shower touching himself

while thinking of Det. Brueggeman13-which Plaintiff witnessed. Plaintiff was offended

by the comment but felt that there was nothing he could as he was in the middle of a

murder scene and Defendant Turner would consistently engage in similar misconduct in

front of supervisors with no consequences14. This type of behavior was not a one-time

event, it was frequent as specifically described in the Complaint in contrast to the cases

relied upon by Defendant.


          Further, liability arises even if the employee is not the targeted individual. ​Reeves

v. Robinson ​, 594 F. 3d 798 (11th Cir. 2010).Plaintiff has an actionable claim even if he

was not the target of sexual harassment but witnessed it and was offended by it.


          T​h​is circuit's case law reveals that ​evidence was sufficient to support finding that

sexual harassment of female employee affected term, condition, or privilege of her

employment to support Title VII liability; employee's supervisor inquired about her

sexual activity or made similarly offensive comments two or three times a week, and he

made many other egregious comments to her, some in front of her co-workers.

Farpella-Crosby v. Horizon Health Care, ​ 97 F. 3 803, (5th Cir. 10/21/96).




13
     R. Doc. 1 Complaint 24
14
     R. Doc. 1 Complaint 24


                                              7 of 12
         Case 2:19-cv-12655-JCZ-MBN Document 25 Filed 02/23/20 Page 8 of 12



           Even sporadic incidents may form the basis for a sexual harassment claim in

cases where the alleged conduct was particularly egregious. ​See Taylor-Rogers v. Robb

Stucky, Ltd.,​ 82 Fed.Appx. 974, 975 (5th Cir. 2003) (evidence that a co-employee

rubbed up against plaintiff on a daily basis, and had simulated a sex act with her,

unbuttoned her blouse and touched her breast underneath her bra, was "sufficient to

create a genuine issue of material fact as to the severity and pervasiveness of the

harassment").


           See also ​Cherry v. Shaw Coastal, Inc., 668 F.3d 182, 189 (5th Cir. 2012) (hostile

work environment when plaintiff was subject to multiple months of unwanted sexual

grabbing and explicit comments); ​Harvill, v. Westward Commc'ns, L.L.C., 433 F.3d

428, 435 (5th Cir. 2005) (finding severe or pervasive harassment when, over seven

months, a coworker grabbed a female employee, fondled her breasts and patted her

buttocks "numerous times," and rubbed his body against the plaintiff).


           In this case, not only was there frequent sexual comments -for years-to Plaintiff

and others about sexual positions, masturbation, and homosexual relationships in front

of other co-workers, there was egregious conduct such as embracing and rubbing up

behind Sergeant Hansche’s buttocks with Deendant Turner’s groin area and kissing the

top of Sergeant Hansche’s head- also in front of co-workers.15 These allegations are

sufficiently severe or pervasive, when taken as true, to survive a 12(b)(6) Motion.




15
     R. Doc. ​Complaint 1, 18-21, 24, 39, 41,& 44.


                                                     8 of 12
      Case 2:19-cv-12655-JCZ-MBN Document 25 Filed 02/23/20 Page 9 of 12



        The Complaint also makes clear that Defendant Turner affected the terms of

employment as Plaintiff’s supervisor by excluding Plaintiff from the “Special Squad” of

supervisors16 and not approving Plaintiff’s leave and instead docking him with Leave

Without Pay because he would not submit to Defendant Turner’s demands17.


        Plaintiff has met his burden to plead plausible and specific facts on its face under

Twombly ​and ​Igbal to support that he is entitled to relief if all facts are accepted as true

with respect to a claim for sexual harassment.18


Claims of Race Discrimination Are Sufficiently Pled


        D​efendant Turner argues that claims of racial discrimination should be dismissed

because his request for permission to call Plaintiff a “cracker” and grouping squads by

race is not racially motiviated on its face and that even it if was racially motiviated, it
                                                                         19
was not sufficiently severe or pervasive to be actionable.                    Defendant Turner further

argues that Plaintiff failed to allege that Defendant Turner made any comment to him

concerning his race or took action to suggest that he targeted him based on race.20


        Defendant Turner’s argument is incorrect because paragraph 22, 23, 27, 42 and

43 of the Complaint describe comments made by Turner or actions taken motivated by

race discrimination. Plaintiff describes that he was called a “cracker,” squads were

formed based on race with Defendant Turner describing the one white person on the



16
   R. Doc. 1 Complaint 27
17
   R. Doc. 1 ​Complaint 34
18
   ​Bell Atlantic Corp v. Twombly ,​ 550 U.S. 544 (2007) and ​Ashcroft v Igbal​ 556, U.S. 662 (2009).
19
    ​Motion to Dismiss R. Doc. 24-1 pg. 12.
20
     ​Motion to Dismiss R. Doc. 24-1 pg. 12.


                                                  9 of 12
     Case 2:19-cv-12655-JCZ-MBN Document 25 Filed 02/23/20 Page 10 of 12



squad the “token,” Defendant Turner would deliberately call a white man “Daniel”

which was not his name, and say “all you white boys look alike.21” Defendant Turner

would show favoritism towards black detectives over whites.22                      These allegations

describe prima facie racially motivated actions and debunk Defendant Turner’s

argument that Plaintiff failed to allege comments concerning race.


        Defendant Turner’s reliance on the ​Ramsey v. Henderson23 case is misplaced as

there was no allegation in that case that the actions were racially motivated whereas in

this case, the allegations regarding favoritism of black detectives over whites, grouping

of squads by race, and specific facts by Plaintiff alleging he was called a “cracker” and

other whites were called “token” or “Daniel” and told “all you white boys look alike”

indicate racial motivation when taken as true.24


        Further, in ​Walker v. Thompson,​ ​the work environment for African–American

employees who were subjected to a variety of racial slurs over a three-year period was

found to be sufficiently severe or pervasive.25 See also, ​Burlington Northern & Santa Fe

Ry. Co. v. White, 548 U.S. 53, 126 S.Ct. 2405, 165 L.Ed.2d 345 (2006); ​Farpella–Crosby

v. Horizon Health Care, 97 F.3d 803, 806 (5th Cir.1996) (plaintiff presented sufficient

evidence from which a jury could find severe or pervasive harassment where plaintiff

was subjected to offensive, sex-based comments two to three times per week​).




21
    R. Doc. Complaint 42-43
22
    Complaint at 42
23
    R. Doc. 1 ​Ramsey v. Henderson,​ 286 F. 3d 264 (5th Cir. 2002).
24
    R. Doc. 1 Complaint 22, 23, 27, 42 and 43
25
   ​Walker v.Thompson,​ 214 F.3d 615, 626 (5th Cir.2000)​ (abrogated on other grounds)


                                                10 of 12
     Case 2:19-cv-12655-JCZ-MBN Document 25 Filed 02/23/20 Page 11 of 12



        In this case, the racially offensive language continued for years since

Plaintiff worked with Jimmie Turner.26


        Lastly, Defendant argues that there were no allegations of retaliation in the

Complaint. This is not accurate as paragraphs 35-37 of the Complaint indicate that

Defendant Turner put Plaintiff on Leave Without Pay, dismantled his squad and forced

him into a desk job. Further in paragraph 27 of the Complaint Plaintiff describes being

excluded from the supervisor “Special Squad” even though he was also a supervisor.


        For these reasons, the Plaintiff has pled factual content which allows the court to

draw the reasonable inference that the Defendant Turner is liable for the misconduct

alleged.


Statements by Witnesses Attached as Exhibits to Complaint Are Proper


        Defendant argues that the unsworn statements do not meet the business records

exception and should be disregarded. However, this objection is premature as once

discovery is completed it will be shown that these statements were taken in the course

and scope of a Public Integrity Bureau investigation and they regularly maintain these

records in their business for investigations. Further, the witness statements attached

were taken with the understanding that the witnesses had to be truthful in all

investigations conducted by the Public Integrity Bureau27 and were submitted to support

the allegations in the Complaint. The statements have not been moved into evidence by


26
   R. Doc. 1 Complaint ​¶ 83-86
27
  ​ . Doc. 1 See language in each of Witness Statements “Employees are required to be truthful at all
   R
times”


                                                11 of 12
    Case 2:19-cv-12655-JCZ-MBN Document 25 Filed 02/23/20 Page 12 of 12



merely attaching them as an exhibit. Thus, the request to exclude them is premature

and/or moot.


                                  CONCLUSION


      Plaintiff has sufficiently pled plausbile and specific allegations of sexual and

racial discrimination along with retalation. Thus the Motion to Dismiss should be

Denied as a matter of law.




                                              Respectfully submitted,

                                              VASQUEZ LAW OFFICE

                                              /s/Jessica Vasquez
                                              Jessica M. Vasquez (27124)
                                              400 Poydras Street, Ste. 900
                                              New Orleans, LA 70130
                                              Telephone: (504) 571-9582
                                               Facsimile: (504) 684-1449
                                              Email: jvasquez@vasquezlawoffice.com
                                              ATTORNEY FOR PETER K.
                                              HANSCHE




                                      12 of 12
